Citation Nr: 1732160	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2010.  A transcript of the hearing is associated with the record. In the Veteran's September 2009 substantive appeal (VA Form 9), he indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  However, in a September 2011 communication, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).  

In August 2013, the Board granted service connection for PTSD and remanded the issue on appeal for further development. Thereafter, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in May 2017, which was obtained in June 2017. The case now returns for appellate review. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder other than PTSD, diagnosed as depression not otherwise specified (NOS), anxiety disorder NOS, mood disorder NOS, major depressive disorder (MDD), and alcohol use disorder, is causally related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for depression NOS, anxiety disorder NOS, mood disorder NOS, MDD, and alcohol use disorder, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for depression NOS, anxiety disorder NOS, mood disorder NOS, MDD, and alcohol use disorder is a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310 (b).

Primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. Indeed, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has an acquired psychiatric disorder, other than his service-connected PTSD, as a result of his service in the demilitarized zone (DMZ) in Korea. Alternatively, the Veteran's claim has also been developed to determine if his acquired psychiatric disorder was caused by or aggravated by his service-connected PTSD. 

As an initial matter, the Board finds the competent evidence of record confirms a current diagnosis of an acquired psychiatric disorder other than PTSD. Specifically, the record, to include VA and private treatment records as well as October 2010 and August 2016 VA examinations, reflect diagnoses of depression not otherwise specified (NOS), anxiety disorder NOS, mood disorder NOS, major depressive disorder (MDD), and alcohol use disorder.

The Veteran's service treatment records (STRs) do not reveal any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder. However, as detailed in the Board's August 2013 decision, his claimed stressors related to his time in the Korea DMZ have been found to be consistent with such service. 

A review of the Veteran's VA treatment records indicates that the Veteran was first seen by VA for treatment for a psychiatric disorder in October 2004, at which time a screen test for PTSD was positive. A November 2004 VA treatment record shows that the Veteran was diagnosed with depression NOS, anxiety disorder NOS, and alcohol dependence, and a March 2008 VA treatment record reflects that the Veteran was treated for a diagnosis of a mood disorder NOS. Furthermore, a March 2009 private treatment record from psychologist A.G. reveals that the Veteran met the criteria for a diagnosis of PTSD, MDD, and alcohol dependence.

Thereafter, the Veteran was afforded a VA examination in October 2010 in connection with his claim. The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but that the DSM-IV stressor criterion had been met based on the Veteran's combat stress while stationed in the DMZ. The examiner also diagnosed the Veteran with an anxiety disorder NOS and alcohol dependence. However, the examiner noted that the Veteran's depression and anxiety appeared more likely to be related to his alcohol dependence among other personal and medical issues, and that the Veteran did not indicate that he was drinking to manage his fear and/or anxiety related to his service.

Furthermore, in a December 2010 private treatment record of a psychological evaluation, psychologist R.M. noted that the Veteran met the criteria for a diagnosis of PTSD, MDD, and alcohol dependence. He further stated that, in his opinion, it was more likely than not that the Veteran's PTSD was directly related to his military service. A March 2012 private treatment record also revealed that the Veteran was diagnosed with PTSD, MDD, and alcohol dependence.

In the August 2013 decision, the Board granted service connection for PTSD related to the Veteran's service in the DMZ in Korea and pursuant to the August 2013 remand, the Veteran was afforded another VA examination in August 2016 to determine the etiology of his acquired psychiatric disorders other than PTSD. At such time, the examiner diagnosed the Veteran with alcohol use disorder, formerly known as alcohol dependence, and an unspecified anxiety disorder. The examiner opined that it was less likely than not that the Veteran's unspecified anxiety disorder was related to his service, including his time in the DMZ in Korea. Specifically, the examiner noted that the Veteran was abusing alcohol, which could have contributed or completely accounted for the Veteran's anxiety, and that he would need to be alcohol/drug free for at least 6 months before a determination could be made. Furthermore, the examiner noted that the Veteran's alcohol use disorder and his unspecified anxiety disorder were not caused by or aggravated by the Veteran's PTSD, as the examiner did not find that the Veteran met the criteria for PTSD.

However, the Board found the August 2016 opinion inadequate to decide this claim. Specifically, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and thus, could not provide an opinion on whether the Veteran's unspecified anxiety disorder was caused by or aggravated by his PTSD. However, the record revealed that the Veteran did have a current diagnosis of PTSD for VA purposes and he had been service-connected for his PTSD. Furthermore, the August 2016 examiner did not discuss the etiology of the Veteran's other acquired psychiatric disorders, to include depression NOS, MDD, and mood disorder NOS, which have been diagnosed throughout the pendency of the claim. Moreover, the only rationale the examiner gave for her conclusion that it was less likely than not that the Veteran's unspecified anxiety disorder was related to the Veteran's service, to include his time in the DMZ in Korea, was that the Veteran needed to be alcohol/drug free for at least 6 months before she could determine what was causing such disorder since the Veteran's alcohol abuse could be the most contributing factor.  

Thus, the Board sought a VHA opinion in May 2017, which was obtained in June 2017. In such opinion, the examiner noted that it was clear the Veteran had traumatic experiences while serving in the Korean DMZ and that a diagnosis of PTSD had always been appropriate. With regard to the other diagnosed psychiatric disorders, the examiner noted that such disorders were best understood as being manifestations of PTSD as they all had their origin with the original traumas, or as in the case of alcohol, an attempt to self-medicate painful symptoms of PTSD. The examiner also noted that symptoms of anxiety, depression, and alcohol use were almost universally present with the diagnosis of PTSD. The examiner further determined that if such symptoms were considered to represent separate psychiatric diagnoses then they were all in fact caused by the diagnosis of PTSD. 

Consequently, the Board resolves all doubt in favor of the Veteran and finds that an acquired psychiatric disorder, diagnosed as depression NOS, anxiety disorder NOS, mood disorder NOS, MDD, and alcohol use disorder, is casually related to his service-connected PTSD. Accordingly, service connection for such disorders are warranted.


ORDER

Service connection for depression NOS, anxiety disorder NOS, mood disorder NOS, MDD, and alcohol use disorder is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


